Exhibit 10.1




RESTRICTED STOCK UNIT AGREEMENT
TANDEM DIABETES CARE, INC.
AMENDED AND RESTATED 2013 STOCK INCENTIVE PLAN
You have been granted Restricted Stock Units (“RSUs”) by Tandem Diabetes Care,
Inc. (the “Company”) subject to the terms, restrictions and conditions of the
Tandem Diabetes Care, Inc. Amended and Restated 2013 Stock Incentive Plan (the
“Plan”), the Notice of Restricted Stock Unit Award applicable to the RSUs (the
“Notice”) and this Restricted Stock Unit Agreement (this “RSU Agreement”).
Unless otherwise defined herein, the terms defined in the Plan or the Notice
shall have the same meanings in this RSU Agreement.
1.Settlement. Settlement in respect of vested RSUs will be automatic upon
vesting thereof. Payment in respect thereof will be made no later than thirty
(30) days thereafter and may, in the discretion of the Administrator, be in
cash, shares of Common Stock (the “Shares”) of equivalent Fair Market Value as
of the date of vesting, or a combination of both.


2.No Stockholder Rights. Unless and until such time as Shares, if any, are
issued in settlement of vested RSUs, you shall have no ownership of the Shares,
if any, allocated to the RSUs and shall have no right to dividends or to vote
such Shares.


3.Dividend Equivalents. Dividends, if any (whether in cash or Shares), shall not
be credited to you.


4.No Transfer. RSUs may not be sold, assigned, transferred, pledged,
hypothecated, or otherwise disposed of in any manner other than by will or by
the laws of descent or distribution or court order or unless otherwise permitted
by the Administrator on a case-by-case basis.


5.Termination. If your Continuous Service terminates for any reason, all
unvested RSUs shall be forfeited to the Company forthwith, and all rights you
have to such RSUs shall immediately terminate. In case of any dispute as to
whether your termination of Continuous Service has occurred, the Administrator
shall have sole discretion to determine whether such termination has occurred
and the effective date of such termination.


6.Construction. This RSU Agreement is the result of negotiations between and has
been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this RSU Agreement shall be deemed to be the product of all of
the parties hereto, and no ambiguity shall be construed in favor of or against
any one of the parties hereto.


7.Notices. Any notice to be given under the terms of the Plan shall be addressed
to the Company in care of its principal office, and any notice to be given to
you shall be addressed to you at the address maintained by the Company for you
or at such other address as you may specify in writing to the Company in
accordance with this Section 7.


8.Tax Consequences. You acknowledge that you will recognize tax consequences in
connection with the RSUs. In general, for United States federal income tax
purposes, (i) you will not recognize taxable income when you are granted or vest
in the RSUs, and (ii) the RSUs will be taxed when they are settled and you will
recognize ordinary income equal to the amount of cash and the value of the
Shares that you receive from the Company. You should consult a tax adviser
regarding your tax obligations in the jurisdiction where you are subject to tax.


9.Withholding Taxes and Stock Withholding. Regardless of any action the Company
or your actual employer (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility
and that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the award, including the grant, vesting or settlement of the RSUs,
the subsequent sale of Shares, if


1

--------------------------------------------------------------------------------

Exhibit 10.1


any, acquired pursuant to such settlement and the receipt of any dividends; and
(2) do not commit to structure the terms of the award or any aspect of the RSUs
to reduce or eliminate your liability for Tax-Related Items. You acknowledge
that if you are subject to Tax-Related Items in more than one jurisdiction, the
Company and/or the Employer may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
Prior to the settlement of your RSUs, you shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding and payment on account obligations of the Company and/or the
Employer. In this regard, you authorize the Company and/or the Employer to (i)
withhold all applicable Tax-Related Items legally payable by you from your wages
or other cash compensation paid to you by the Company and/or the Employer and/or
(ii) establish (and you hereby consent to) a method of withholding from any of
the following alternatives, if permissible under local law, (a) withholding
Shares that otherwise would be issued to you when your RSUs are settled,
provided that the Company only withholds the amount of Shares necessary to
satisfy the minimum statutory withholding amount, (b) having the Company
withhold taxes from the proceeds of the sale of the Shares, either through a
voluntary sale or through a mandatory sale arranged by the Company (on your
behalf and you hereby authorize such sales by this authorization), (c) your
payment of a cash amount, or (d) any other arrangement approved by the Company;
all under such rules as may be established by the Administrator and in
compliance with the Company’s Insider Trading Policy and 10b5-1 Trading Plan
Policy, if applicable; provided however, that if you are a Section 16 officer of
the Company under the Exchange Act, then the Administrator (as constituted in
accordance with Rule 16b-3 under the Exchange Act) shall establish the method of
withholding from alternatives (a)-(d) above, and the Administrator shall
establish the method prior to the Tax-Related Items withholding event. The Fair
Market Value of these Shares, determined as of the effective date when taxes
otherwise would have been withheld in cash, will be applied as a credit against
the withholding taxes. You shall pay to the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of your participation in the Plan or your purchase of
Shares that cannot be satisfied by the means previously described. Finally, you
acknowledge that the Company has no obligation to deliver Shares to you until
you have satisfied the obligations in connection with the Tax-Related Items as
described in this Section.
10.Acknowledgement. The Company and you agree that the RSUs are granted under
and governed by the Notice, this RSU Agreement and the provisions of the Plan
(incorporated herein by reference). You: (a) acknowledge receipt of a copy of
the Plan and the Plan prospectus, (b) represent that you have carefully read and
are familiar with their provisions, and (c) hereby accept the RSUs subject to
all of the terms and conditions set forth herein and those set forth in the Plan
and the Notice. You hereby agree to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions relating to
the Plan, the Notice and this RSU Agreement.


11.Entire Agreement; Enforcement of Rights. This RSU Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this RSU
Agreement, nor any waiver of any rights under this RSU Agreement, shall be
effective unless in writing and signed by the parties to this RSU Agreement. The
failure by either party to enforce any rights under this RSU Agreement shall not
be construed as a waiver of any rights of such party.


12.Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and you with all applicable
state, federal and foreign laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer. The Shares issued pursuant to this RSU Agreement shall be endorsed
with appropriate legends, if any, determined by the Company.


13.Governing Law; Severability. If one or more provisions of this RSU Agreement
are held to be unenforceable under applicable law, the parties agree to
renegotiate such provision in good faith. In the event that the parties cannot
reach a mutually agreeable and enforceable replacement for such provision, then
(a) such provision shall be excluded from this RSU Agreement, (b) the balance of
this RSU Agreement shall be interpreted as if such provision were so excluded
and (c) the balance of this RSU Agreement shall be enforceable in accordance


2

--------------------------------------------------------------------------------

Exhibit 10.1


with its terms. This RSU Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law. For purposes of
litigating any dispute that may arise directly or indirectly from the Plan, the
Notice and this RSU Agreement, the parties hereby submit and consent to
litigation in the exclusive jurisdiction of the State of California and agree
that any such litigation shall be conducted only in the courts of California in
San Diego County or the federal courts of the United States for the Southern
District of California and no other courts.
14.No Rights as Employee, Director or Consultant. Nothing in this RSU Agreement
shall affect in any manner whatsoever the right or power of the Company, or an
Affiliated Company, to terminate your service to the Company or such Affiliated
Company, as applicable, for any reason, with or without Cause.


15.Consent to Electronic Delivery of All Plan Documents and Disclosures. By your
acceptance of this RSU, you consent to the electronic delivery of the Notice,
this RSU Agreement, the Plan, account statements, Plan prospectuses required by
the Securities and Exchange Commission, U.S. financial reports of the Company,
and all other documents that the Company is required to deliver to its security
holders (including, without limitation, annual reports and proxy statements) or
other communications or information related to the RSU. Electronic delivery may
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other delivery determined at the Company’s discretion. You
acknowledge that you may receive from the Company a paper copy of any documents
delivered electronically at no cost if you contact the Company by telephone,
through a postal service or electronic mail at stockadmin@tandemdiabetes.com.
You further acknowledge that you will be provided with a paper copy of any
documents delivered electronically if electronic delivery fails; similarly, you
understand that you must provide on request to the Company or any designated
third party a paper copy of any documents delivered electronically if electronic
delivery fails. Also, you understand that your consent may be revoked or
changed, including any change in the electronic mail address to which documents
are delivered (if you have provided an electronic mail address), at any time by
notifying the Company of such revised or revoked consent by telephone, postal
service or electronic mail at stockadmin@tandemdiabetes.com. Finally, you
understand that you are not required to consent to electronic delivery.


16.Code Section 409A. For purposes of this RSU Agreement, a termination of
employment will be determined consistent with the rules relating to a
“separation from service” as defined in Section 409A of the Internal Revenue
Code and the regulations thereunder (“Section 409A”). Notwithstanding anything
else provided herein, to the extent any payments provided under this RSU
Agreement in connection with your termination of employment constitute deferred
compensation subject to Section 409A, and you are deemed at the time of such
termination of employment to be a “specified employee” under Section 409A, then
such payment shall not be made or commence until the earlier of (a) the
expiration of the six-month period measured from your separation from service or
(b) the date of your death following such a separation from service; provided,
however, that such deferral shall only be effected to the extent required to
avoid adverse tax treatment to you including, without limitation, the additional
tax for which you would otherwise be liable under Section 409A(a)(1)(B) in the
absence of such a deferral. To the extent any payment under this RSU Agreement
may be classified as a “short-term deferral” within the meaning of Section 409A,
such payment shall be deemed a short-term deferral, even if it may also qualify
for an exemption from Section 409A under another provision of Section 409A.
Payments pursuant to this Section are intended to constitute separate payments
for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.


17.Adjustment. In the event of a stock split, a stock dividend or a similar
change in Company stock, the number of Shares covered by the RSUs may be
adjusted pursuant to the Plan.


18.Lock-Up Agreement. Upon request of the Company or the underwriters managing
any underwritten offering of the Company’s securities, you hereby agree not to
sell, make any short sale of, loan, grant any option for the purchase of, or
otherwise dispose of any securities of the Company however and whenever acquired
(other than those included in the registration) without the prior written
consent of the Company or such underwriters, as the case may be, for such period
of time (not to exceed one hundred eighty (180) days) from the effective date of
such registration as may be requested by the Company or such managing
underwriters and to execute an agreement


3

--------------------------------------------------------------------------------

Exhibit 10.1


reflecting the foregoing as may be requested by the underwriters at the time of
the public offering; provided however that, if during the last seventeen (17)
days of the restricted period the Company issues an earnings release or material
news or a material event relating to the Company occurs, or prior to the
expiration of the restricted period the Company announces that it will release
earnings results during the sixteen (16)-day period beginning on the last day of
the restricted period, then, upon the request of the managing underwriter, to
the extent required by any FINRA rules, the restrictions imposed by this Section
shall continue to apply until the end of the third trading day following the
expiration of the fifteen (15)-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event. In no
event will the restricted period extend beyond two hundred sixteen (216) days
after the effective date of the registration statement.


19.Award Subject to Company Clawback or Recoupment. To the extent permitted by
applicable law, the RSUs shall be subject to clawback or recoupment pursuant to
any compensation clawback or recoupment policy adopted by the Board or required
by law during the term of your employment or other service that is applicable to
you. In addition to any other remedies available under such policy, applicable
law may require the cancellation of your RSUs (whether vested or unvested) and
the recoupment of any gains realized with respect to your RSUs.
BY ACCEPTING THIS RSU, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.






4